Citation Nr: 0513053	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  96-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in St. Petersburg, Florida.  
The RO issued a rating decision in February 1995 in which the 
veteran's application to reopen a low back disorder claim was 
denied.  The veteran voiced disagreement in March 1995 and a 
Statement of the Case (SOC) was issued in July of that year.  
The veteran perfected his appeal in January 1996; he also 
requested a hearing before a hearing officer at the RO at 
this time.  The veteran, via his representative, subsequently 
withdrew his hearing request in July 1996 correspondence.

The Board issued a decision in June 1999 in which the 
veteran's application to reopen a service connection claim 
for a low back disorder was granted.  Before adjudication of 
the merits of the claim, additional development was 
requested.  The Board again remanded the issue in August 
2004; this matter is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  A portion of the veteran's current low back disability is 
etiologically related by competent medical evidence to in-
service treatment for low back strain.


CONCLUSION OF LAW

Mild lumbar strain was incurred during the veteran's period 
of active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As such, the veteran's statements regarding the 
origin of his current lumbar spine symptoms are not competent 
medical evidence to the etiology of the claimed condition.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board notes that there is no requirement that additional 
evidentiary weight be given to the opinion of a medical 
provider who treats a veteran; courts have repeatedly 
declined to adopt the "treating physician rule".  See White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).  That is not to say that the Board 
will ignore the opinion of a treating physician.  See Sanden 
v. Derwinski, 2 Vet. App. 97 (1992).  

The veteran asserts that he fell off a tank while in the 
service and injured his back.  He contends that his current 
spine disorder is due to this in-service fall and that he has 
suffered back pain since that time.  His ex-wife has 
submitted lay statements in which she confirms that the 
veteran had told her in 1977 that he had injured his back 
after a fall from a tank.  

His service medical records show that in January 1978, the 
veteran sought treatment for back pain.  Physical examination 
revealed scoliosis and tenderness to palpitation along the 
thoracic and lumbar spines.  The medical record contains an 
impression of a strain.  A Report of Medical Examination, 
conducted later in January 1978, reflects that the veteran's 
spine was clinically evaluated as normal.  The veteran 
reported on his Report of Medical History that he had or had 
had recurrent back pain.

A May 1978 VA radiographic report reflects that X-ray 
revealed a normal lumbosacral spine.  A May 1978 VA 
examination report reflects that the veteran complained of 
low back pain and while the lumbosacral area was tender to 
touch, no relevant diagnosis was entered.  

The veteran injured his spine in February 1988 in an on-the-
job accident (he fell off a ladder).  An initial medical 
record reflects that the February 1988 accident resulted in 
lumbosacral sprain with probable disc herniation and right 
sciatica.  A February 1990 record indicates that the veteran 
still complained of constant pain in his lower back with 
radiation of pain into the right leg as well as pain in the 
back of the neck and head.  The records reflect that the 
private physician indicated that the February 1988 injury 
might result in permanent lumbosacral spine dysfunction.  The 
veteran was awarded worker's compensation benefits through 
September 1991.

Worker's compensation records indicate that the veteran again 
injured his back in April 1992 (while pulling a pallet and by 
lifting a heavy object).  An initial record dated in June 
1992 contains diagnoses of lumbar sprain/strain, lumbar 
radiculopathy, and sacroiliac sprain.  The records reflect 
longstanding treatment for lumbar intervertebral disc 
syndrome, with an August 1994 record indicating that the 
veteran continued to receive medical treatment for the April 
1992 injury and he could still not work.  The August 1994 
record also indicates that the April 1992 injury may result 
in permanent restrictions.  The records reflect payment of 
worker's compensation benefits for the April 1992 injury 
through September 1997.

An August 1993 letter to the worker's compensation fund 
reflects that after examining the veteran, a private 
chiropractor causally related the veteran's chronic moderate 
L5-S1 disc protrusion with right sciatica to the veteran's 
April 1992 on-the-job accident.

A February 1998 letter from a different private chiropractor 
reflects that the veteran was diagnosed with lumbar 
intervertebral disc syndrome with sciatic radiation and his 
condition was quite serious.  The chiropractor indicated that 
he did not have access to the veteran's military records with 
the exception of one day's notes brought to him by the 
veteran and that the notes indicated that the veteran's 
present lower back condition actually began while in the 
military in 1978.  

The evidence reveals that the veteran applied for SSA 
benefits in August 1988.  He was eventually determined 
disabled pursuant to the Social Security Act for primary and 
secondary diagnoses concerning the lumbar spine.  The 
disability was determined to have begun in April 1992.

The veteran was afforded an examination at a VA facility in 
November 2000.  The examination report reflects that the 
veteran informed the examiner that he had injured his back in 
a fall from a tank in July 1977.  The report is silent as to 
the two post service injuries, even though worker's 
compensation records were of record.  The examiner indicated 
that, after a review of the claims file, it was likely that 
the veteran's herniated nucleus pulposus at L5-S1 and 
degenerative disc disease at L5-S1 were secondary to the 
injury he sustained in the military in July 1977.

The veteran was afforded another VA examination in April 
2001.  The April 2001 examination report reflects that, in 
addition to noting that he reviewed the claims folder, the 
examiner specifically cited to medical evidence, including 
service medical records.  The examiner noted there was no 
evidence of the veteran's back problems beginning in service 
or any treatment for the back from 1978 to 1988, but then 
went on to conclude the veteran had a "degenerative 
condition" which has been aggravated by traumatic incidents 
"best chronicled" in 1988 and 1993.  The examiner indicated 
that the veteran had some degree of mild back strain as a 
result of his in-service fall, but he did not believe the in-
service fall was the cause of all the problems dating to the 
present.  

A September 2004 letter from a private chiropractor reflects 
that the veteran had presented him with a report of medical 
history and notes from 1978 that indicated that his current 
lumbar disability originally started while in the military.  
The chiropractor indicated that "over time [the veteran's] 
condition has worsened."

A VA examination was conducted in October 2004 to clarify the 
etiology of the veteran's lumbar disability.  The resulting 
report indicates that the examination folder was reviewed and 
notes both the veteran's assertions regarding an in-service 
injury and his documented post-service injuries.  The 
examiner indicated that the veteran's current lumbar 
disability was at least as likely as not somewhat 
etiologically due to his period of active duty.  The report 
indicates that, however, the veteran had had multiple 
exacerbation since service and that while a mild disability 
of the lower back resulted from service, the majority of his 
current complaints are the result of aggravations to the back 
injury which occurred in the years subsequent to his military 
service.

The SSA determination and records, while showing the veteran 
is currently disabled due to lumbar spine disabilities, do 
not establish whether any such disability is related to the 
veteran's period of service.  Instead, the effective date of 
the disability award coinciding with a post-service on-the-
job injury lends credence to a conclusion that the gravity of 
the veteran's current lumbar spine disability is not the 
result of his period of service.  This unfavorable conclusion 
is further reinforced by the August 1993 worker's 
compensation record that linked the veteran's lumbar spine 
disability not to his in-service complaints, but to an on-
the-job injury in the early 1990s.

This unfavorable evidence is contrasted by the November 2000 
VA examination report.  The VA examiner indicated that it was 
likely that the veteran's current lumbar spine disabilities 
were secondary to his in-service spine injury.  A close 
review of these disparate opinions reveals that the opinion 
favorable to the veteran's current claim only refers to his 
in-service treatment for lumbar strain while the unfavorable 
evidence only refers to post-service injuries. 

Two letters from a private chiropractor indicated that the 
veteran's present lower back condition actually began in 
service.  The private chiropractor only refers to in-service 
treatment and does not mention the veteran's series of post-
service spine injuries.  Instead, he merely indicated that 
the veteran's condition had worsened.

In comparison to the above evidence, April 2001 and October 
2004 VA examination reports reveal that the examiners 
referred to veteran's entire disability history.  The reports 
show that the examiners indicated that the majority of the 
veteran's current disability is not the result of the 
veteran's military service.  Instead, the majority of his 
current lumbar spine disability is etiologically related to 
intervening events (serious on-the-job injuries).  The report 
shows that the veteran's in-service back strain nevertheless 
did result in an underlying mild back disability.  As these 
opinions are based upon, and consistent with, the full 
record, and also predicated and supported by clear rationale 
and medical comment of the full record, the Board considers 
these opinions more probative than the other opinions of 
record.  Furthermore, the opinions do not contradict the 
private chiropractor's opinion that the veteran's lumbar 
spine disability began in service.  Instead, the opinions 
further clarify that while a disability began in service, 
there were intervening events that contributed to the present 
condition of the veteran's lumbar spine.

In brief, the persuasive and probative medical evidence of 
record indicates that the veteran had a mild lumbar 
disability that arose from in-service events.  Accordingly, 
service connection is warranted for the mild lumbar strain 
that resulted from the veteran's period of military service.

Duty to Notify and Assist

The Board must also address the notice and duty to assist 
requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000 (VCAA), since codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the VCAA notice in 
the instant case was not provided to the veteran prior to 
adjudication of his claims, the timing of the notice does not 
comply with the express requirements of the law.  See 
38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA was not 
enacted until November 9, 2000, the Board concludes that the 
RO did not err by not providing the veteran notice of VA's 
duty to assist with his claim prior to the initial 
adjudication of this claim.  VAOPGREC 7-2004 (July 16, 2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in January 
2002 in which he was informed of the VCAA.  Specifically, he 
was notified of the principles of service connection.  The 
letters also informed him that VA would make reasonable 
efforts to obtain medical records, employment records, and 
records from other governmental agencies as long as he 
provided VA with enough information about the records so that 
a request could be made.  The letters also informed him that 
it was still his responsibility to make sure that VA received 
all requested records.  The veteran was informed that he 
could notify VA of the evidence in question or submit the 
evidence himself.  Thus, he can be construed to have been 
asked to submit any evidence in his possession.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  He was afforded VA examinations and the resulting 
reports are of record.  See 38 C.F.R. § 3.159(c)(4) (2003).  
The veteran's service medical records and VA treatment 
records have been associated with his claims folder.  Certain 
private medical records previously associated with a VA 
outpatient treatment file have been associated with his 
claims folder.  Worker's compensation and Social Security 
Administration (SSA) records have been obtained.  Evidence 
from four private medical providers has been requested and 
responses associated with the claims folder.  The veteran 
identified a fifth medical provider but reasonable efforts 
were unable to result in the submission of medical records.  
In fact, the veteran informed the RO in May 1998 
correspondence that the medical provider in question was 
retired and the whereabouts of his treatment records were 
unknown.  Records from the private medical provider were 
available with the veteran's worker's compensation records.  
The veteran has not identified any further evidence not of 
record.  Accordingly, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for mild lumbar strain is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


